                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                        Case No. 17-57681

BRUCE C. ABBOTT, and                                          Chapter 13
VICKI L. ABBOTT,
                                                              Judge Thomas J. Tucker
            Debtors.
______________________________/

 ORDER DISSOLVING SHOW-CAUSE ORDER AND DENYING, AS UNNECESSARY,
         EX PARTE MOTION FOR APPOINTMENT OF NEXT FRIEND

         This case is before the Court on the following: (1) the Court’s order entitled “Order

Requiring the Debtor Vicki L. Abbott, and the Personal Representative of the Estate of Bruce C.

Abbott, If Any, to Show Cause in Writing Why the Case of the Debtor Bruce C. Abbott

Should Not Be Dismissed, Due to His Death,” filed on August 16, 2019 (Docket # 104, the

“Show-Cause Order”); and (2) the motion on behalf of the Debtors entitled “ Ex Parte Motion

for Appointment of Next Friend,” filed on September 11, 2019 (Docket # 107, the “Motion”).

The Show-Cause Order required

                either the joint debtor, Vicki L. Abbott, or the Personal
                Representative of the Estate of Bruce C. Abbott , if any, or both,
                [to] file a written response to this Order, showing cause why the
                Court should not dismiss the case of the Debtor Bruce C. Abbott
                under Fed.R.Bankr.P. 1016, on the ground that he is deceased.

         On August 30, 2019, the Debtor Vicki L. Abbott filed a response to the Show-Cause

Order (Docket # 106, the “Response”). In the Response, the Debtor Vicki L. Abbott objected to

the dismissal of the case of Bruce Abbott, and stated that she has commenced informal

proceedings in the Wayne County Probate Court in which she “has taken steps to be appointed

the personal representative of [the Debtor Bruce C. Abbott’s] estate” and that she “believes she

will receive her Letters of Authority shortly as the probate court’s docket report indicates that



   17-57681-tjt     Doc 111     Filed 09/13/19     Entered 09/13/19 12:54:24         Page 1 of 2
they have been mailed to her on 8/27/2019.” (Mot. at 1.) On September 12, 2019, the Debtor

Vicki L. Abbott filed, as Exhibits to the Motion, her Letters of Authority from the Wayne

County Probate Court, State of Michigan, stating that she had “been appointed and qualified as

Personal Representative” of the Estate of the Debtor Bruce Carl Abbott, and that under her

Letters of Authority, she is “authorized to do an perform all acts authorized by law” on behalf of

the Debtor Bruce Carl Abbott until the expiration date of her Letters of Authority on October 22,

2020. (Docket # 109.)

       The Debtor Vicki L. Abbott has established that she has authority to act on behalf of the

deceased Debtor, Bruce C. Abbott. For that reason, the appointment of a next friend is not

necessary. Henceforth, Vicki L. Abbott, as personal representative of the estate of the deceased

Debtor Bruce C. Abbott, may file any motions or other papers in this case in that capacity, in the

case of Bruce C. Abbott. Furthermore, the Court concludes that under the circumstances, it

should not dismiss the case of Bruce Abbott because of his death.

       Accordingly,

       IT IS ORDERED that:

1. The Show-Cause Order (Docket # 104) is dissolved.

2. The Motion (Docket # 107) is denied, as unnecessary.

Signed on September 13, 2019




                                                2



  17-57681-tjt     Doc 111     Filed 09/13/19       Entered 09/13/19 12:54:24      Page 2 of 2
